

Exhibit 10.1
 
Execution Copy

 
THIRD OMNIBUS AMENDMENT AND AGREEMENT
 
THIRD OMNIBUS AMENDMENT AND AGREEMENT, dated as of January 28, 2009 (this
“Agreement”), in respect of (a) that certain Master Repurchase Agreement, dated
as of July 20, 2007 (together with Annex I thereto (“Annex I”), as both are
amended, restated, supplemented or otherwise modified and in effect prior to the
date hereof, the “Existing Repurchase Agreement”, and as both are amended hereby
and as further amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Repurchase Agreement”), by and among ANTHRACITE
CAPITAL BOFA FUNDING LLC, as seller (the “Seller”), BANK OF AMERICA, N.A.
(“BANA”) as a buyer, BANC OF AMERICA MORTGAGE CAPITAL CORPORATION (“BAMCC”; BANA
and BAMCC, individually and/or collectively, as the context may require, each a
“Buyer” and collectively, the “Buyers”) as a buyer, and BANA as agent for the
Buyers (in such capacity, the “Buyer Agent”); (b) that certain Credit Agreement,
dated as of March 17, 2006 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”, and as
amended hereby and as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among ANTHRACITE CAPITAL, INC.
(“Anthracite”) as borrower agent (in such capacity, the “Borrower Agent”), AHR
CAPITAL BOFA LIMITED (“AHR”) as a borrower, each of the borrowers from time to
time party thereto (together with AHR, collectively, the “Borrowers”; the
Borrowers and the Borrower Agent, collectively, the “Anthracite CA Parties”) and
BANA as lender (in such capacity, the “Lender”; the Buyers, the Buyer Agent and
the Lender, collectively, the “BOA Parties”); (c) that certain Amended and
Restated Fee Letter, dated as of August 7, 2008 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing Fee
Letter” and together with the Existing Repurchase Agreement and the Existing
Credit Agreement, collectively, the “Existing Agreements”; and as amended hereby
and as amended, restated, supplemented or otherwise modified from time to time,
the “Fee Letter”; and together with the Repurchase Agreement and the Credit
Agreement, collectively, the “Amended Agreements”) between the Lender and the
Borrower Agent, (d) that certain Amended and Restated Guaranty, dated as of
August 7, 2008, made by Anthracite, as guarantor (in such capacity, the “Repo
Guarantor”), in favor of the Buyer Agent for the benefit of the Buyers; and (e)
that certain Amended and Restated Parent Guaranty, dated as of August 7, 2008,
made by Anthracite, as guarantor (in such capacity, the “CA Guarantor”, and
together with the “Repo Guarantor”, collectively, the “Guarantor”), in favor of
the Lender.  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Amended Agreements, as applicable.
 
RECITALS
 
WHEREAS, the Seller, the Buyers and the Buyer Agent are parties to the
Repurchase Agreement;
 
WHEREAS, the Anthracite CA Parties and the Lender are parties to the Credit
Agreement; and
 
WHEREAS, the Seller and the Anthracite CA Parties have requested, and the BOA
Parties have agreed, that the Existing Agreements be amended subject to the
terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, the Seller, the Anthracite CA Parties, the Guarantor and the BOA
Parties hereby agree, in consideration of the mutual premises and mutual
obligations set forth herein, the receipt and sufficiency of which is hereby
acknowledged, as follows:
 
SECTION 1.   Amendments.
 
(a)        Section 2 of Annex I to the Existing Repurchase Agreement is hereby
amended by deleting the defined term “Facility Amount” in its entirety and
inserting in lieu thereof the following:
 
“Facility Amount” shall mean, initially, $127,889,494, and such “Facility
Amount” shall be reduced by any payment to Buyer on account of the Repurchase
Price (excluding payments of Price Differential) of any Purchased Asset.”
 
(b)        Section 3.6 of Annex I to the Existing Repurchase Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:
 
3.6        Reserved.
 
(c)        Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the defined term “Maximum Credit” in its entirety and inserting in lieu
thereof the following:
 
“Maximum Credit” shall mean, initially, $38,796,256, and such “Maximum Credit”
shall be reduced by any payment or prepayment to Lender on account of the
principal balance of any Loan; provided further, that on each Dollar Equivalent
Overadvance Date, the “Maximum Credit” shall be increased by an amount not to
exceed the Dollar Equivalent Overadvance Maximum Credit.
 
(d)        Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the defined term “Dollar Equivalent Overadvance Maximum Credit” in its
entirety and inserting in lieu thereof the following:
 
“Dollar Equivalent Overadvance Maximum Credit” shall mean, in respect of any
Dollar Equivalent Overadvance Loan, initially, $5,819,438 and such “Dollar
Equivalent Overadvance Maximum Credit” shall be reduced, pro rata based on the
ratio between the Dollar Equivalent Overadvance Maximum Credit and the Maximum
Credit, by any payment or prepayment to Lender on account of the principal
balance of any Loan.
 
(e)        Paragraph (b) of the Existing Fee Letter is hereby amended by
deleting it in its entirety and inserting in lieu thereof the following:
 
(b)         Reserved;
 
SECTION 2.    Agreements.  Each of the Seller and the Anthracite CA Parties
hereby agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)        No additional Transactions shall be permitted under the Master
Repurchase Agreement.
 
(b)        No additional Loans, borrowings or other extensions of credit shall
be made by Lender to any Borrower under the Credit Agreement.
 
(c)        Beginning on and including January 28, 2009, no additional Unused Fee
(as defined in each of the Existing Repurchase Agreement and the Existing Fee
Letter) shall be due.  For the avoidance of doubt, any accrued but unpaid Unused
Fee as of January 28, 2009 shall be due and payable pursuant to the terms of the
Repurchase Agreement, the Credit Agreement and Fee Letter, as applicable.
 
SECTION 3.   Guarantor Affirmation.  For the avoidance of doubt, the Guarantor
hereby agrees to and acknowledges the amendments in Section 1 and the Agreements
in Section 2 hereof.
 
SECTION 4.   Conditions Precedent.  This Agreement shall become effective on the
date (the “Agreement Effective Date”) on which the Buyer Agent shall have
received
 
(a)        this Agreement, executed and delivered by a duly authorized officer
of each of the Seller, the Anthracite CA Parties, and the Guarantor; and
 
(b)        for the account of the applicable BOA Party, payment and
reimbursement for all of the BOA Parties’ corresponding costs and expenses
incurred in connection with this Agreement, all prior amendments and
modifications to the Repurchase Agreement and the Credit Agreement, any other
documents prepared in connection herewith and therewith and the transactions
contemplated hereby and thereby, other than the fees and disbursements of
Cadwalader, Wickersham & Taft LLP, counsel to the BOA Parties, which counsel
fees and disbursements shall be paid in accordance with Section 10 hereof.
 
SECTION 5.   Representations and Warranties.  On and as of the date first above
written, each of the Seller and Anthracite CA Parties hereby represents and
warrants to the BOA Parties that (a) it is in compliance with all the terms and
provisions set forth in the Transaction Documents or the Loan Documents, as
applicable, as amended hereby on its part to be observed or performed, (b) after
giving effect to this Agreement, no Default or Event of Default under the
Repurchase Agreement and the Credit Agreement has occurred and is continuing,
and (c) after giving effect to this Agreement, the representations and
warranties contained in Section 10 of the Repurchase Agreement and Section 5 of
the Credit Agreement are true and correct in all material respects as though
made on such date (except for any such representation or warranty that by its
terms refers to a specific date other than the date first above written, in
which case it shall be true and correct in all material respects as of such
other date).
 
SECTION 6.   Limited Effect.  Except as expressly amended and modified by this
Agreement, the Existing Agreements shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms; provided,
however, that upon the Agreement Effective Date, all references in the
Repurchase Agreement and herein to the “Transaction Documents” and all
references in the Credit Agreement and herein to the “Loan Documents” shall be
deemed to include, in any event, this Agreement.  Each reference to an Amended
Agreement in any of the Transaction Documents or the Loan Documents shall be
deemed to be a reference to the applicable Amended Agreement as amended hereby.
 
SECTION 7.   Override Provision.  Notwithstanding any provision in the Amended
Agreements to the contrary, which are hereby pro tanto superseded and modified
or replaced mutatis mutandis to the extent of any inconsistency, the provisions
in this Agreement shall apply from and after the date hereof.
 
SECTION 8.   Counterparts.  This Agreement may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
 
SECTION 9.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 10.  Covenant.  Each of the Seller and the Anthracite CA Parties hereby
covenants and agrees, on a joint and several basis, to pay promptly, following
receipt of an invoice therefor, the fees and disbursements of Cadwalader,
Wickersham & Taft LLP, counsel to the BOA Parties, incurred by such parties in
connection with this Agreement, all prior amendments and modifications to the
Repurchase Agreement and the Credit Agreement, any other documents prepared in
connection herewith and therewith and the transactions contemplated hereby and
thereby; provided that if such invoiced amounts are not paid in full within five
(5) Business Days of the date of receipt of the applicable invoice by the Seller
or any Anthracite CA Party, as the case may be, each of the Seller and the
Anthracite CA Parties, as applicable, hereby acknowledges and agrees that
(a) with respect to the Cash Management Account established in connection with
the Repurchase Agreement, the Account Bank shall apply (at the direction of the
Buyer Agent) all Income received by the Account Bank in respect of the Purchased
Assets and the associated Hedging Agreements on the Business Day next following
the Business Day on which such Income is deposited in the Cash Management
Account to the payment of such invoiced but unpaid amounts until such amounts
are paid in full, and (b) with respect to the Concentration Accounts established
in connection with the Credit Agreement, the Lender shall be entitled to direct
the Bank to pay such invoiced but unpaid amounts directly to the applicable
counsel to the BOA Parties from the funds on deposit in the Concentration
Accounts until all such invoiced but unpaid amounts are paid in full.
 
[SIGNATURES FOLLOW]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
 

 
ANTHRACITE CAPITAL, INC., as Borrower
   
Agent and Guarantor
                       
By:
/s/ Paul Horowitz
     
Name:
Paul Horowitz
     
Title:
Vice President
         

 
 

 
ANTHRACITE CAPITAL BOFA FUNDING
   
LLC, as Seller
                       
By:
/s/ Paul Horowitz
     
Name:
Paul Horowitz
     
Title:
Director
         

 
 

 
AHR CAPITAL BOFA LIMITED, as Borrower
                       
By:
/s/ Richard Shea
     
Name:
Richard Shea
     
Title:
Director
         



 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA N.A., as Lender, Buyer and
   
Buyer Agent
                       
By:
/s/ Jeffrey B. Hoyle
     
Name:
Jeffrey B. Hoyle
     
Title:
Managing Director
         

 
 

 
BANC OF AMERICA MORTGAGE CAPITAL
   
CORPORATION, as Buyer
                       
By:
/s/ Peter Cookson
     
Name:
Peter Cookson
     
Title:
Managing Director
         


